985 So.2d 1232 (2008)
Walter MADDOX, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-475.
District Court of Appeal of Florida, Fifth District.
July 18, 2008.
James S. Purdy, Public Defender, and Meghan Ann Collins, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Pamela J. Koller, Assistant *1233 Attorney General, Daytona Beach, for Appellee.
SAWAYA, J.
We affirm the finding that Maddox violated his probation but reverse the sentence imposed and remand for resentencing under the scoresheet originally used to sentence Maddox for the underlying offense.
AFFIRMED in part; REVERSED in part; REMANDED.
GRIFFIN and COHEN, JJ., concur.